DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 9, the phrase " based on a pronoun being included in the obtained text information, text information in which the pronoun is changed to a name of the object identified as corresponding to the user voice.." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-12 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hicks et al. (US Patent Application Publication 2015/0186351).
	Regarding claims 1 and 11, Hicks discloses an electronic device [computing device], comprising: a display [touch screen]; 
a microphone [audio module in view of voice command]; a memory [memory] configured to store at least one instruction [workspace]; and a processor configured to execute the at least one instruction [see par. 0031, 0049, 0071 and figure 2a, 7b; computing device, a touch screen, and an audio module, combined with user input may be provided through voice commands]
wherein the processor is configured to:
identify, based on an image including at least one object being obtained, at least one object included in the image by analyzing the image [see par. 0071, figures 7a & 7b; user tapping or 
obtain, based on a user voice being received through the microphone, text information corresponding to the user voice by performing voice recognition on the user voice [see par. 0071], figure 7b; a sticky note edit box is automatically presented, allowing the user to enter text at the cursor location, combined with "user input provided through voice commands or sounds"];
identify an object corresponding to the user voice from among the at least one object included in the image [see par 0072 and figures 7a-7d; user tapping (or selecting) the paginated content to create a sticky note at the location where the user tapped and sticky note saved is in the location of the initial tap to create sticky note location]; and
control the display to display a memo user interface (UI) including the text information on an area corresponding to the object identified as corresponding to the user voice from among the areas on the display [see paras 0072 and figures 7C & 7D; "sticky note saved is in the location of the initial tap to create sticky note location  the sticky note can be further edited by tapping on (or selecting) the note to cause the associated sticky note edit box to be presented again].
	Regarding claims 2 and 12, Hicks discloses wherein the processor is configured to identify, based on information on at least one object included in the image being included in the obtained text information [see para 0067; the lookup mode may allow a user to select an image to lookup that image using an image recognition service (e.g., Google.RTM. search engine's search by image feature), the results of selecting a word, phrase, or image to lookup related information may be presented within the same application being used to present/display the paginated digital content], an object corresponding to information on the

	Regarding claims 4 and 14, Hicks discloses wherein the processor is configured to control the display to display the image on the display, and identify an object displayed on an area in which the touch interaction is received from among the areas on the display as an object corresponding to the user voice [see par 0037 and figure 2a; an audio module, combined with user input may be provided through voice commands the UI may allow other user interactions, such as voice-commands, the features for interacting with paginated digital content as variously described herein (e.g., a multi-purpose tool, an annotation mode, merging/deleting/filtering/searching annotations functionality, etc.) may be automatically configured by the specific UI or application being used. The features need not be user-configurable].
	Regarding claim 6, Hicks discloses wherein the processor is configured to determine at least one from among a size and form of the memo UI based on a coordinate value of a touch interaction of the user received on the display, and control the display to display the memo UI based on at least one from among the determined size and form on an area corresponding to the object identified as corresponding to the user voice [ see figure 7d; appear to refer to a situation, in which a part of the memo UI would be outside of the available screen, which is a situation also applicable to (see the "Sticky Note Saved" ), and for which a size or form adaptation is considered].
	Regarding claim 7, Hicks discloses wherein the area corresponding to the object identified as corresponding to the user voice comprises an area in which the object identified as 
	Regarding claim 8, Hicks discloses wherein the processor is configured to control, based on there being two or more objects identified as corresponding to the user voice, the display to display a selecting UI including information on two or more objects on the display, and
identify, based on a user input selecting one object from among two or more objects being received through the selecting UI, the selected one object as an object corresponding to the user voice [ see figures 7a, 7d;  (see the "Sticky Note Saved" )].
	Regarding claim 9, Hicks discloses wherein the processor is configured to obtain, based on a pronoun being included in the obtained text information, text information in which the pronoun is changed to a name of the object identified as corresponding to the user voice, and
control the display to display a memo UI including the changed text information on an area corresponding to the object identified as corresponding to the user Voice; [see figures 7a-d), it will immediately be apparent, that re-opening the "Sticky Note Saved" for editing it (see “the sticky note can be further edited by tapping on (or selecting) the note to cause associated sticky note edit box to be presented again" in par. [0072]) will result in the editing box covering the very word for which a synonym should be found, thus forcing the user to close the edit box temporary for identifying said word].
	Regarding claim 10, Hicks discloses further comprising: a communicator comprising circuitry, wherein the processor is configured to control, based on a name of a pre-stored user being included in the obtained text information, the communicator to transmit the obtained text 
Regarding claim 11 is an independent claim and relates to a method of an electronic device comprising a display. Since the features of claim 11 are substantially the same as those of claim 1 except for the category of invention, the same reasoning as in claim 1 applies to claim 11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al. in view of Desrochers (US Patent Application Publication 2008/0114603).
	Regarding claim 3 and 13, Hicks fails to discloses wherein the processor is configured to control the display to display the image on the display [see para 0067; retaining the touching while the user voice is received  the lookup mode may allow a user to select one or more words to lookup those words using an internet search engine (e.g., Google.RTM. or Bing.RTM. search engines), using a language translation service the lookup mode may allow a user to select an image to lookup that image using an image recognition service search engine's search by image feature]; however Hicks fails to explicitly teach identify an object displayed on an area in which the touch interaction is received from among the areas on the display as an object corresponding to the user voice.
	Desrochers discloses identify an object displayed on an area in which the touch interaction is received from among the areas on the display as an object corresponding to the user voice [see par. 0065 and FIG. 4a shows a user tapping (or selecting) to initiate a drag, which can be used to select desired text. FIG. 4b shows a screen shot after the user has dragged to select the desired text section. FIG. 4c shows a screen shot after the user released the drag gesture].
It would have been obvious to one of an ordinary skill in the art, having the teachings of Hicks and Desrochers before the affective filing date of the claimed invention was made to 
Regarding claims 5 and 15, Desroschers discloses wherein the processor is configured to perform voice recognition on a user voice which is received while the touch interaction is being maintained on the display from among the user voice received through the microphone and obtain text information corresponding to the user voice [see paras 0023 0035; the system returns to wait for utterance (101) or an activation signal. Two--among other--outcomes are possible: (1) the user will perceive and notice an error in the recognition result and therefore repeat his command; or (2) the user presses and releases the push-button--preferably before the confirmation timer expires].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
	Horinaka et al. (US Patent Publication No. 2003/0182122) discloses operates in response to commands from users and/or ambient environments, or animation characters, etc. operated based on computer graphics (CG).
	Kim et al. (US Patent No. 10,261,686) discloses the mobile terminal includes a display unit and a controller. The display unit has a first area in which a virtual keypad is displayed and a second area in which a character input by a touch applied to the virtual keypad is displayed, and displays a first cursor for guiding a position at which a character is to be input. When an editing 
	Song et al. (US Patent No. 9,467,848) discloses a mobile terminal which is capable of controlling a screen which has been output to another portion of a display unit, or quickly accessing desired information, using visual information which has been output to one portion of the display unit.
	Kudurshian et al. (US Patent No. 10,586,535) discloses  assisting the user to perform a task in a multi-tasking environment may include, for example, dictation. Typically, a user may be required to manually perform many other tasks in a multi-tasking environment. As an example, a user may have been working on a presentation yesterday on his or her desktop computer and may wish to continue to work on the presentation.
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAO H NGUYEN/            Primary Examiner, Art Unit 2171